Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    DETAILED ACTION    
  
 Claims 1-20 are allowed.  
This action/allowance is in response to Applicant's claim amendments and remarks filed on 10/26/2021.
  

     				 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
For claim 1, Choi et al. (2010/0309793) para [0125] [0139] selects an MCS level capable of maximizing a data rate under the limitation of target error rate through a channel equality estimated by the channel quality estimator.
Yu et al. (2015/0358194) para [0067][0080] an MCS level selected as satisfying a target FER according to a measurement representing a channel state,
NIMBALKER [0032] low-density parity check (LDPC) coding scheme.
Nammi et al. para [0037] NR, for data transmission, the transport block be encoded using LDPC code.
Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “determining, based on a correspondence among MCS levels, modulation schemes, and transport block parameters, a target 

Therefore, claim 1 is allowable over the prior art of record. The same reasoning applies to claim 20 mutatis mutandis. 

As of claim 18, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “correspondences between QCI levels and modulation schemes” with the claim invention as a whole.

Accordingly, claims 2-17 and 19 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471